

116 S3098 IS: Jimmy Carter National Historical Park Redesignation Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3098IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Perdue (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Jimmy Carter National Historic Site as the Jimmy Carter National Historical Park.
	
 1.Short titleThis Act may be cited as the Jimmy Carter National Historical Park Redesignation Act. 2.Jimmy Carter National Historical Park (a)In generalThe Jimmy Carter National Historic Site shall be known and designated as the Jimmy Carter National Historical Park.
 (b)Amendments to Public Law 100–206Public Law 100–206 (54 U.S.C. 320101 note; 101 Stat. 1434) is amended— (1)in section 1(a), in the matter preceding paragraph (1), by striking National Historic Site and inserting National Historical Park;
 (2)in section 3— (A)in subsection (a), by striking provisions of law generally applicable to national historic sites and inserting provisions of law generally applicable to units of the National Park System; and
 (B)in subsection (d), in the second sentence, by striking National Historic Site and inserting National Historical Park; (3)in section 6(2), by striking National Historic Site and inserting National Historical Park;
 (4)by striking historic site each place it appears and inserting historical park; (5)by striking Historic Site each place it appears and inserting Historical Park; and
 (6)by striking Historic Site each place it appears and inserting Historical Park. (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Jimmy Carter National Historic Site shall be considered to be a reference to the Jimmy Carter National Historical Park.